Citation Nr: 1748819	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Air Force from January 1963 to August 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Huntington, West Virginia, Regional Office (RO). In November 2015, the Board remanded the appeal.


FINDINGS OF FACT

1.  In November 2015, the Board remanded the issue of entitlement to service connection for prostate cancer.

2.  Prior to the issuance of the November 2015 remand, the Veteran died in October 2015.


CONCLUSIONS OF LAW

1.  A vacate of the November 9, 2015, Board remand is warranted due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 3.1010(b), 20.1106, 20.1302 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law, or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

When the Board issued the November 2015 remand, the Board was unaware that the Veteran who submitted the appeal had died in October 2015.  As a result of the Veteran's death, the Board had no jurisdiction to issue the November 2015 remand and, therefore, the remand must be vacated.


II.  Dismissal

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2016). 


ORDER

The Board's November 9, 2015, remand addressing the issue of entitlement to service connection for prostate cancer is vacated.

The appeal is dismissed without prejudice.




		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


